ORDER
PER CURIAM:
Appellants Margo King (individually and as next friend of her minor children Trista King and Jerrayah Roe) and Brenda King (collectively “the Plaintiffs”) filed this action in the Circuit Court of Jackson County against Respondent Automobile Club Inter-Insurance Exchange (the “Insurer”). In their petition, the Plaintiffs contended that they are entitled to underinsured motorist benefits under an automobile insurance policy issued by the Insurer to Keith King. The Circuit Court of Jackson County granted summary judgment to the Insurer, finding that the Plaintiffs were not members of Keith King’s “household,” and therefore were not entitled to underin-sured motorists benefits. The Plaintiffs appeal. We affirm. Because a published opinion would have no - precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).